UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. Form 11-K x ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [NO FEE REQUIRED] FOR THE FISCAL YEAR ENDED DECEMBER 31, 2008, OR o TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [NO FEE REQUIRED] FOR THE TRANSITION PERIOD FROM FOR THE TRANSITION PERIOD FROM TO Registration number: 333-128859 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: The Gillette Company Global Employee Stock Ownership Plan. B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: The Procter & Gamble Company, One Procter & Gamble Plaza, Cincinnati, Ohio REQUIRED INFORMATION The following audited financial statements are enclosed with this report: 1.Statement of Net Assets Available for Plan Benefits as of December 31, 2008 and December 31, 2007. 2.Statement of Changes in Net Assets Available for Plan Benefits for the years ended December 31, 2008, 2007 and 2006. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Trustees (or other persons who administer the employee benefit plan) have duly caused this Annual Report to be signed on its behalf by the undersigned hereunto duly authorized. The Gillette Company Global Employee Stock Ownership Plan Date:March 30, 2009 By: /s/ David
